— Appeal from an order of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered April 24, 2008. The order denied the motion of defendant Erie Boulevard Hydropower, L.E to dismiss plaintiffs ninth and seventeenth causes of action and granted the motion of plaintiff for leave to file and serve an amended complaint.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Russell Sage Coll., 78 AD2d 913 [1980], affd 54 NY2d 185 [1981], rearg denied 55 NY2d 878 [1982]). Present — Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.